DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation system that is connected to the gantry and is configured to actuate elements of the gantry in such a way that cutting head is moved along at least one of the first axis and the second axis” in claim 1.  The word “system” is a generic placeholder followed by the functional phrase “that is connected to the gantry and is configured to actuate elements of the gantry in such a way that cutting head is moved along at least one of the first axis and the second axis” that does not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in U.S. Patent No. 4,985,780 in view of Shih et al. in U.S. Patent Application Publication No. 2017/0065840 and Sukhman in U.S. Patent No. 5,051,558.  Garnier et al. disclose a portable electronically controlled laser engraving machine with a laser (element 44, see column 5,lines 15-20), a head (element ) and an element 80, that is considered to be  a gantry, a housing (element 24, see column 4, line 49), a base plate (element 118, see column 7, lines 16-17).   Garnier et al. does not disclose a cutting head or an actuation system with a conveyor belt. Shih et al. teach a laser cutting and engraving machine (see title) with a laser engraving mechanism (element 11; see figure 1 and paragraph 15) that is considered to be a cutting/engraving head.  Sukhman .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in view of Shih and Sukhman as applied to claim 1 above, and further in view of  Liu et al. in U.S. Patent Application Publication No. 2014/0014634 and Brunner et al. in U.S. Patent Application Publication No. 2011/0095005.  Liu et al. teach a fixed rail (element 210, see paragraph 118), a carriage (element 310 or element 320, see paragraph 118) supporting a movable rail (element 250).  Brunner et al. teach a fixture (element 18, see paragraph 34) for holding a workpiece.  It would have been obvious to adapt Garnier et al. in view of Shih, Sukhman, Liu et al. and Brunner et al. to provide this to move the laser head and use a fixture to keep the workpiece in a desired position.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in view of Shih and Sukhman, Liu et al. and Brunner et al. as applied to claim 2 above, and further in view of Ishikawa et al. in Japan Patent No. 57-193,289-A. Ishikawa et al. teach using a roller(element 35) to rotate a work (element 5) for laser cutting.  It would have been obvious to adapt Garnier .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in U.S. Patent No. 4,985,780 in view of Sukhman et al. in U.S. Patent No. and Sasnett et al.in U.S. Patent No. 4,760,583. Garnier et al. disclose a portable electronically controlled laser engraving machine with a laser (element 44, see column 5,lines 15-20), a head (element ) and an element 80, that is considered to be  a gantry, a housing (element 24, see column 4, line 49), a base plate (element 118, see column 7, lines 16-17).   Garnier et al. does not disclose a cutting head or the cutting head includes an optical device that directs the cutting beam so that it travels in a direction parallel to the plane (defined by an x axis and a y axis). Sukhman et al. teach an engraving head (element 112 or element 128, see figure 3) that removes material in a subtractive process.  Sasnett et al. teach a head (surrounding focusing lens 158, see figure 11) that emits the laser beam in a direction parallel to a plane defined by the x and y axis in figure 11.  Regarding claim 18, Sasnett et al. teach a first mirror that receives the laser beam emitted from the laser and a second mirror that receives the beam from the   It would have been obvious to adapt Garnier et al. in view of Sukhman and Sasnett et al. to provide this to remove material from a workpiece by using a cutting head emitting a laser beam in a direction parallel to a plane defined by the x and y axis.  Regarding claim 17 the preamble phrase of “A computer numerically controlled machine that is configured…. to remove material .
Claims 5-16 and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Japan Patent No. 53-063,699 discloses a laser head (14) that can rotate in a plane parallel to the X-Y plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761